William H. Rehnquist: [NS] We'll hear argument next in number oh oh nineteen thirty-seven, Jo Anne Barnhart versus Cleveland Walton. [NS] Mr. Lamken.
Jeffrey A. Lamken: Mr. Chief Justice, and may it please the Court. Congress descri- des- Congress designed the Social Security disability programs to provide benefits to workers who suffered from long term disabilities, individuals who were, in effect, forced into premature reti- retirement by a severe impairment. Consistent with the program's origin...
William H. Rehnquist: Just a moment, Mr. Lamken. Spectators are admonished. Do not talk until you get out of the courtroom. The Court remains in session. Go ahead.
Jeffrey A. Lamken: Consistent with the program's origin, purpose, and text, the Commissioner has, for forty-five years, from the program's incetion [: inception] in adjudicating tens of millions of claims, and throughout repeated amendments, adhered to a single and consistent, reasonable construction of the definition of disability. To be disabled, a claimant must have an impairment that has lasted or can be expected to last at twelve m- least twelve months at a disabling level of severity, that is, the impairment must preclude substantial gainful activity for the twelve months during which it must last.
Sandra Day O'Connor: Well, now, presumably though, as I understand it, the Commissioner could evaluate a claim and start benefits in less than twelve months. [Inaudible]
Jeffrey A. Lamken: Correct, Your Honor. That's preci- that's because the statute allows the Commissioner to award benefits if the im- if the disabling impairment can be expected to last twelve months. So, a- for...
Jeffrey A. Lamken: purpos- And...
Sandra Day O'Connor: can disregard possibly periods of work during that period if the commission is satisfied that this is going to be a permanent impairment.
Jeffrey A. Lamken: Yes, if the work does not evidence an ability to engage in substantial gainful activity.
Sandra Day O'Connor: That seems sort of inconsistent with your view on the second question that trial work periods shouldn't begin until the end of the twelve months.
Jeffrey A. Lamken: Your Honor, no.
Sandra Day O'Connor: What What provision in the language of the statute says that you can't start a trial work period until the end of twelve months?
Jeffrey A. Lamken: Again, it's not our position that you can't start a work period a trial work period nintel [: until] and the end of t-
Speaker: until the end of twelve months.
Sandra Day O'Connor: unless the benefits have started.
Jeffrey A. Lamken: Right, unless they are entitled to benefits.
Speaker: shall begin...
William H. Rehnquist: Just a moment, Mr. Lamken.
Speaker: A are you reading?
Jeffrey A. Lamken: bottom where it's numbered three.
William H. Rehnquist: Yes.
Jeffrey A. Lamken: And it says, a p- tr- a period of trial work for any individual shall begin with the month in which he becomes entitled to disability insurance benefits.
Speaker: ceased.
Antonin Scalia: the the difference is the other side says that he becomes entitled not when he is adjudicated to be entitled, but he becomes entitled when, in fact, all of the conditions exist for which the be- the benefits are payable.
Speaker: Yes, Your Honor, we...
Antonin Scalia: they right about that?
Jeffrey A. Lamken: Because the statute provies [: provides] that the individual is entitled to benefits if he has a disability which can be expected to last twelve months or has lasted twelve months.
Sandra Day O'Connor: Yeah, but...
Speaker: doesn't the the...
Sandra Day O'Connor: trial work statute itself says that any services rendered by an individual during a period of trial work shall be deemed not to have been rendered in determining whether his disability has ceased.
Jeffrey A. Lamken: Right, in determining whether his disability has ceased.
David H. Souter: But I thought you took the position in y- I t- I thought you did not take the position in your brief that as a matter of law there had to be an adjudication.
Speaker: I...
David H. Souter: thought you said that ordinarily that's the way it it it works in practice, but that the real point you were making was that if the individual went back to work prior to the adjudication and therefore showed that in fact the disability or or the incapacity and hence the the the disability, as you see it, is is not going to last, that that that's the end of the matter.
Jeffrey A. Lamken: I I think you've precisely described our position, Justice Souter.
Speaker: work period.
Antonin Scalia: you would not allow him to come in and say long before I came in for an adjudication, I was in fact disabled and entitled to benefits.
Jeffrey A. Lamken: No.
Speaker: ordinarily used...
Antonin Scalia: on that on that can be expected I m- m-
Speaker: I must say...
Jeffrey A. Lamken: actually the contrary view would make creates a rather...
Speaker: difficult type...
Jeffrey A. Lamken: of adjudication to make and one that's entirely foreign to the law.
Antonin Scalia: You got to look back six months and figure out whether six months ago he he he could be expected to...
Jeffrey A. Lamken: Not merely that.
Speaker: So, the real real significance of the...
David H. Souter: present tense is that it kind of gives an opportunity for the application of a kind of best evidence rule.
Jeffrey A. Lamken: Yes, yes, exactly.
Speaker: sh- sor-
Sandra Day O'Connor: do we give here? At the time this claim was evaluated, the regulations hadn't been adopted.
Jeffrey A. Lamken: That's correct...
Speaker: Your Honor.
Sandra Day O'Connor: Skidmore rather than Chevron?
Jeffrey A. Lamken: No, Your Honor.
Speaker: believe...
Jeffrey A. Lamken: that the Commissioner is entitled to Chevron deference like regardless of when the claim was adjudicated.
William H. Rehnquist: The The f- The court of appeals here said that that simply wasn't consistent with the statute and it struck me that they had a very good argument just looking at the statute that that you are kind of ar- r- reduced to some fairly odd statutory construction to justify your position.
Jeffrey A. Lamken: No, Your Honor.
Speaker: was...
William H. Rehnquist: we just say that we looked to the statute itself for what Congress' intent was?
Jeffrey A. Lamken: Focusing on the language...
Speaker: of the statute.
Jeffrey A. Lamken: The statute imposes two requirements.
Speaker: be an impairment...
William H. Rehnquist: find the statute in in the...
Jeffrey A. Lamken: It's four twenty-three D two A and D one A which appear on pages sixty-nine just the heading of D one appears on sixty-nine A and seventy A of the appendix to the petition for a writ of certiorari.
William H. Rehnquist: Thank you.
Jeffrey A. Lamken: Turning at page seventy, th- it p- establishes two requirements that are interrelated.
Antonin Scalia: Well, maybe.
Jeffrey A. Lamken: Justice Scalia, that might be one way of reading the statute,
Speaker: but   it's not the...
Antonin Scalia: I don't see how else you can read it.
Jeffrey A. Lamken: We disagree, Your Honor.
Speaker: And in fact, I think...
Ruth Bader Ginsburg: See, my understanding of your position is y- you're saying that impairment, given the context of the statute, means a constantly, continuously disabling impairment, and disabling means that you are not equipped to engage in substantial what- whatever SGA stands substantial gainful activity.
Jeffrey A. Lamken: I- In effect, we're arguing, yes, that the type of impairment that Congress was referring to is an impairment that prevents substantial gainful activity because that's the type of impairment that is referenced in the statute.
Ruth Bader Ginsburg: And if it isn't if it doesn't prevent substantial gainful activity, then it isn't an impairment within the meaning of the section.
Jeffrey A. Lamken: It is not the type of impairment that you must have for twelve months.
Speaker: I think if it's...
Sandra Day O'Connor: just at the word impairment and what it means, you get back to the a- inability to do substantial gainful employment for that interval of time.
Jeffrey A. Lamken: Your Honor, one way you could lo- you could put your p- emphasis on the word impairment.
Speaker: which makes it clear that --
John Paul Stevens: don't emphasize the word which.
Jeffrey A. Lamken: Pardon?
John Paul Stevens: I don't know why you don't focus on the word which.
Jeffrey A. Lamken: I think as a grammatical matter, Justice Stevens, we have to confess that the word which refers to the impairment because one would not inordinarily [: ordinarily] expect the substantial gainful activity to result in death or the inability better still, the inability to engage in substantial gainful activity to result in death.
Speaker: back to...
John Paul Stevens: expect the inability to be expected to last to result in death where it lasted for a continuous period of twelve months? I don't know why.
Jeffrey A. Lamken: Well, Justice Stevens, we'd be perfectly willing to accept that if that were your view, but for purpose of this case, we we have for grammatical purposes, we believe that the phrase, which can be expected to result in death, modifies the impairment, not the inability to engage in substantial gainful act-
John Paul Stevens: So, you you don't think it means both of which can be expected, just means one of which can be expected.
Jeffrey A. Lamken: I-
Antonin Scalia: Where Where is the definition of impairment? I'm...
Jeffrey A. Lamken: It's on s- page seventy-one A, Justice Scalia, after the numeral three of the joint of of the appendix to the petition for writ of certiorari.
William H. Rehnquist: I'm sure that's necessarily a very precise reading of that section.
Jeffrey A. Lamken: The impairment is what results from the abnormalities.
William H. Rehnquist: Right.
Jeffrey A. Lamken: So, if i- the condition is, in this case schizophrenia, the impairment would be the inability to focus, the inability to p- think clearly, the impairment of the cognitive functions is another way of putting it.
Speaker: court of appeal...
Ruth Bader Ginsburg: th- actually not because you can have these, u- not the trial work, but the unsuccessful work episodes.
Jeffrey A. Lamken: I- th- I That that is part of the definition of substantial gainful activity.
William H. Rehnquist: So, the term substantial modifies er is directed to the length of the activity, not the daily intensity of the activity.
Jeffrey A. Lamken: It probabl- It It the substantiality does modify the intensity of the activity, but when terms of determining what kind of evidence shows that you're able to engage in that activity, the Commissioner has legislative authority to determine whether work excuse me, whether certain types of work attempts evidence your ability to engage in substantial gainful activity.
Speaker: Mr. Lamken,
Ruth Bader Ginsburg: this case is unusual on the facts because he came very close to making the one year limit, and there is the anomaly that, say, the person is approved for receiving disability benefits in month eight and then will be able to go on for two months past the time that his disability ceases.
Jeffrey A. Lamken: In fact, Your Honor, there were two adjudications in this case in a very short period of time within the filing of benefits.
Ruth Bader Ginsburg: Mr. Lamken, you said one of the th- things you said is i- if the Fourth Circuit view prevailed, th- there would be a large increase in the number of people who qualified for disability benefits.
Jeffrey A. Lamken: Yes, Your Honor.
Ruth Bader Ginsburg: Is there any report of any swell in the approved applications in the Fourth Circuit?
Jeffrey A. Lamken: Your Honor, I have do not have any information regarding that.
Anthony M. Kennedy: If we want to say, and I take it you want us to say, that if the agency has followed a consistent and well settled i- interpretation policy over a long course of time, that's entitled to special deference, is that just Chevron, or is there some other case that tells us this?
Speaker: Wh- What's...
Anthony M. Kennedy: What's the best case authority is what I mean...
Jeffrey A. Lamken: Your Honor, we believe this is a a classic case of Chevron deference.
Speaker: Is there another...
Anthony M. Kennedy: case other than Chevron...
Speaker: that that that...
Anthony M. Kennedy: that talks about the length of time that the administration has followed...
Jeffrey A. Lamken: Oh, well, that would be classically Me- if you're what you're referring to i- is Mead or Skidmore deference, yes.
Anthony M. Kennedy: No, it's Skidmore, Chevron, and an- n- nothing...
Jeffrey A. Lamken: Well...
Anthony M. Kennedy: nothing else? uh-huh...
Jeffrey A. Lamken: I- I- Those are the two f- standards of deference with which I'm familiar, and in fact we believe that we'd win under either one.
Speaker: ther-
David H. Souter: claim congressional approval too.
Speaker: I I don't know whether...
David H. Souter: that falls in, technically, a deference category, but it gets you to the same point.
Jeffrey A. Lamken: Well, it may it certainly adds weight to the re- agency's view and it may make it so that there is only one reasonable construction of a statute this ambiguous.
William H. Rehnquist: Mr. Pra- Ms. Pryor.
Kathryn L. Pryor: micher [: Mr.] Chief Justice, and may it please the Court This case is governed by the plain language of the statutes, the language of the disability definition, which is the primary focus of the first issue presented, and the language of the trial work period and entitlement statutes, which are the primary focus of the second issue presented.
Antonin Scalia: Cus [: Miss] Pryor, what what time limit do you pick? I mean, suppose a person has a disability that i- indeed w- is expected to last more than twelve months but it only has caused him to black out and be incapable of working for one minute.
Speaker: Your Honor, I believe that that...
Antonin Scalia: one minute blackout entitle him to come under the program?
Kathryn L. Pryor: No, Your Honor.
Speaker: All right.
Antonin Scalia: What about a week?
Kathryn L. Pryor: The entitlement statute I believe...
Antonin Scalia: hm...
Kathryn L. Pryor: shows that a person must be under a disability during the five month waiting period.
Speaker: substantial gainful activ-
Anthony M. Kennedy: I just didn't hear you.
Speaker: During the time of...
Kathryn L. Pryor: waiting period.
Anthony M. Kennedy: During the five month.
Antonin Scalia: During the entire five...
Speaker: months,  the disability...
Antonin Scalia: must must continue.
Kathryn L. Pryor: Yes, Your Honor.
Speaker: then they would then be entitled to benefits.
Antonin Scalia: that? What establishes the five months as as...
Speaker: the...
Kathryn L. Pryor: entitlement statute, Your Honor, which is set out at four twenty-three A...
Antonin Scalia: What what's the section? Four...
Speaker: four twenty-three A...
Kathryn L. Pryor: which is found at on page sixty-four A and sixty-five A.
Speaker: beginning with the first...
William H. Rehnquist: reading from on sixty-four A m-
Kathryn L. Pryor: I'm sorry.
Speaker: benefit...
William H. Rehnquist: What part of the page? What part of page sixty-
Speaker: five?
Kathryn L. Pryor: The beginning, right after D.
William H. Rehnquist: Thank you.
Kathryn L. Pryor: Shall be entitled to a disability insurance benefit for each month beginning with the first month after his waiting period.
Ruth Bader Ginsburg: So, that would be the sixth month every time.
Kathryn L. Pryor: Yes, Your Honor.
Ruth Bader Ginsburg: And i- i- if you started in this in month six let's take this case.
Kathryn L. Pryor: Yes, ma'am.
Ruth Bader Ginsburg: So, star- it starts six months after he has been disabled and it continues until when?
Kathryn L. Pryor: Your Honor, he because the trial work period statute dictates that a person is entitled to a trial work period beginning in the first month he's entitled to benefits, he would be entitled to benefits beginning in April nineteen ninety-five, which is when he met all criteria of entitlement, and he would be entitled to a trial work period beginning that month.
Ruth Bader Ginsburg: That's nine months.
Kathryn L. Pryor: And yes, Your Honor.
Speaker: during any of those months.
Ruth Bader Ginsburg: case, when he s- if he sta- he starts at month six, how many months actually would he be getting disability benefits?
Kathryn L. Pryor: He returned to substantial ga- well, he returned to any work in May of nineteen ninety-five, and he would be entitled to a nine month trial work period plus the additional three months, and then for any months during that thirty-six month entitlement reentitlement...
Speaker: period during which he could not work.
Ruth Bader Ginsburg: if you could just give me the the time frame.
Speaker: Yes, Your Honor.
Ruth Bader Ginsburg: end the minimum end would be when?
Kathryn L. Pryor: It would be his his actual work started end of May June, then nine months, plus additional three months, so approximately fourteen months I believe.
Ruth Bader Ginsburg: So, some contider- -siderable time after he has been restored to substantial gainful activity.
Kathryn L. Pryor: Yes, Your Honor.
Speaker: disability has en-
Ruth Bader Ginsburg: period is over, making substantial gainful activity, even though, as you say, his impairment continued, he would not be disabled.
Kathryn L. Pryor: That's correct.
Stephen G. Breyer: So So the basic statutory problem I think you I I see where you're you're debating whether you become entitled after five months or twelve months, and that seems to turn on the language in seventy A.
Kathryn L. Pryor: Yes, Your Honor.
Speaker: think...
Stephen G. Breyer: problem is, to be absolutely frank, I think you could b- read it at that level severity or you don't have to read it at that level of severity.
Kathryn L. Pryor: Well, Your Honor, my response is that that requires this Court to read language into the into the...
Speaker: definiti-
Stephen G. Breyer: all the time.
Speaker: but if a statute...
Stephen G. Breyer: refers to an animal, you certainly can read in that it doesn't mean fleas.
Speaker: and...
Stephen G. Breyer: so you have to make some assumption.
Kathryn L. Pryor: Your Honor, I believe that the reading the plain language of the statute and the Commissioner has conceded this point that th- the phrase, which can be expected to result in death and which has lasted or can be expected to last for at least twelve months, refers to the impairment, not to the inability to g- engage in substantial gainful activity.
Ruth Bader Ginsburg: Ms. Pryor, I think you heard ma- Ms. Pryor?
Kathryn L. Pryor: I'm sorry.
Ruth Bader Ginsburg: The What I asked Mr. Lamken are you saying, in effect, that the word impairment means a disabling impairment.
Kathryn L. Pryor: Your Honor, I believe the entitlement provisions answer that question.
Speaker: so that's...
Ruth Bader Ginsburg: The ca- case I gave you it's it's a a condition that can be disabling.
Kathryn L. Pryor: I believe that the entitlement statute requires that it be disabling for at least five months, the whit- the waiting period.
Speaker: months.
Ruth Bader Ginsburg: for the twelve months, it doesn't matter what the level of severity is, but for the five months, you must be unable to engage in substantial gainful m-
Kathryn L. Pryor: That's correct.
Ruth Bader Ginsburg: That's...
Kathryn L. Pryor: Yes.
Antonin Scalia: What about about F F three? Let me look for it What am I talking about? I'm talking about section four twenty-three F three which says that a...
Speaker: a recipi-
Speaker: [Inaudible]
Antonin Scalia: I'm I'm reading from my own copy of the...
Anthony M. Kennedy: Page seventy-six A.
Antonin Scalia: It says that a person who has been getting benefits may be determined not to be entitled to benefits on the basis of a finding that the physical or mental impairment, on the basis of which such benefits are provided, has ceased, does not exist, or is not disabling only if such finding is supported by.
Kathryn L. Pryor: I believe what this was referring to Your Honor, is that the medical improvement must or in this case the new or or improved diagnostic techniques, must result in that person's then their condition no longer being of such severity as to prevent substantial gainful activity.
Speaker: I  if...
Antonin Scalia: all it requires, and that therefore the individual is able to engage in substantial gainful activity.
Kathryn L. Pryor: Your Your Honor, I believe that this whole section refers to termination of disability...
Speaker: benefits for somebody who's already d- okay...
Antonin Scalia: but what would apply to termination gives you some indication of of what what the initial condition is is expected to be.
Speaker: Well, the impairment...
Antonin Scalia: continuous inability to to to work.
Kathryn L. Pryor: Th- There is a severity requirement which is part of the the definition, yes.
Speaker: And I I would not disagree with that.
Antonin Scalia: that severity requirement has nothing to do with duration, and this termination provision suggests that it does have something to do with...
Speaker: duration, because if...
Antonin Scalia: you can engage in any substantial gainful activity, you're terminated, assuming that there's been the improvement in the condition.
Kathryn L. Pryor: Your Honor, once there is improvement and and you are now able to engage in substantial gainful activity, I would agr- -gree that you could be terminated.
Speaker: could be terminated.
Antonin Scalia: think you're right.
Speaker: get you...
John Paul Stevens: one week after the five month period the person goes back to work? Would that mean they just got benefits for a week?
Kathryn L. Pryor: No, Your Honor.
Speaker: condition had not medically...
John Paul Stevens: improvement b- be the ability to go back to work which they could not do before.
Kathryn L. Pryor: Their ability to go back to the fact that they had gone back to work would then be c- protected by a trial work period, and tha- and would be that the fact that they were working would not be able to be considered as evidence that they were no longer disabled.
John Paul Stevens: May I also ask you? I know you think it not legally significant, but do you disagree with the Government's position that they have consistently interpreted the statute in this way for forty years?
Kathryn L. Pryor: I would agree that they have consistently as- interpreted the statute...
Speaker: in this way.
John Paul Stevens: And would you agree that they correctly describe the legislative deliberations in nineteen fifty-six I think it was? But you just say they're totally irrelevant.
Kathryn L. Pryor: Well, Your Honor, I would I have referred to the legislative history in nineteen fifty-four, which is when that definition of disability was first in- defined, and in that instance, the nineteen fifty-four Senate report delineated two aspects of disability evaluation, a medically determinable impairment of serious proportions which is expected to be of long continued and indefinite duration and a present inability to engage in substantial gainful activity by reason of that impairment.
John Paul Stevens: One other thing I just wonder about in a case like this.
Kathryn L. Pryor: Yes, Your Honor.
Speaker: by five courts of appeals.
John Paul Stevens: but but I mean the twelve months versus five months as the...
Speaker: has anyone...
John Paul Stevens: argued this before this case?
Kathryn L. Pryor: Well, yes, Your Honor.
Sandra Day O'Connor: That refers to question two.
Speaker: Right?
Sandra Day O'Connor: And on question two, if I understand you correctly, there is substantial agreement in the courts of appeals that you're correct?
Kathryn L. Pryor: Yes, Your Honor.
Speaker: consistent...
Sandra Day O'Connor: that's not the case with question one.
Kathryn L. Pryor: Question one has been ruled on differently by different courts.
Speaker: Well, question...
Antonin Scalia: two hinges on question if you lose on question one, you lose on question two, don't you?
Kathryn L. Pryor: No, Your Honor, I don't believe we do.
Antonin Scalia: D- D- Do you agree with the Government's estimate that m- that if if you win in this case, the difference in in payouts under this program is going to be something like eight billion dollars a year? Is it is it that excessive?
Speaker: No, Your Honor, I don't...
Kathryn L. Pryor: agree with that.
Stephen G. Breyer: Can I ask you before y- can I just ask you quickly if you're s- simply repeating these, which I is that o- on question two, am I right in thinking we don't reach question two if you lose on question one?
Antonin Scalia: That's what I asked.
Kathryn L. Pryor: No, Your Honor, I don't believe that is...
Speaker: the case.
Stephen G. Breyer: I didn't understand.
Speaker: missed it. What's...
Stephen G. Breyer: the response to that?
Kathryn L. Pryor: No, sir.
Speaker: entitlement...
Stephen G. Breyer: but what I didn't understand is if you lose on question one and your client therefore is not entitled to Social Security,
Speaker: isn't that...
Stephen G. Breyer: the end of the case? We don't have to reach question two.
Kathryn L. Pryor: That's what I disagree...
Speaker: on. But the...
Kathryn L. Pryor: definition of disability isn't the final part of that because a person can if the entitlement statute requires a prospective consideration of the criteria of entitlement, a p- every person who's insured, has not attained retirement age, has filed an application, is under a disability shall be entitled to disability insurance benefits for each month beginning with the first month after his waiting period.
Speaker: requirements, and...
Kathryn L. Pryor: he had a disability even if you look at...
Speaker: disability as an expectation-
Stephen G. Breyer: he didn't have a disability.
Kathryn L. Pryor: If he even if there was at that time an expectation that his inability to engage in substantial gainful activity must last twelve...
Speaker: months.
Stephen G. Breyer: th- th- tha- th- Oh th- I'm going have to you're going to have to write say somebody's going to have to write this.
Kathryn L. Pryor: If he's never...
Speaker: entitled, then I agree...
Kathryn L. Pryor: he is not entitled to a...
Speaker: trial work period.
Stephen G. Breyer: to decide, for whatever theories you may have, whether he is or is not entitled.
Speaker: My only d-
Kathryn L. Pryor: difference with what you're saying, Your Honor, is that he can be entitled even if you find the duration applies to the inability to engage in...
Speaker: substantial gainful activity.
Kathryn L. Pryor: And that is because the entitlement statute is a prospective standard from the point of application, and the...
Speaker: def-
Stephen G. Breyer: of course.
Speaker: Well, I guess you take...
Sandra Day O'Connor: the position that it doesn't have to be decided, that the statute itself says...
Speaker: Thank you.
Sandra Day O'Connor: person is entitled at the end of the five months.
Kathryn L. Pryor: Yes, Your...
Speaker: Honor. That is my position.
Speaker: require a...
Sandra Day O'Connor: decision maker.
Kathryn L. Pryor: Thank you.
David H. Souter: But if but if if we determine that in fact the disability level must be as the Government claims, then in a case in which the determination is made before the twelve month period and at that time the person is back working at a substantial level so that the determination is properly made that the person never qualified, then there would be no r- reason, in a case like that, ever to proceed to the second question.
Kathryn L. Pryor: Yes, Your Honor.
David H. Souter: Ok- Okay.
Kathryn L. Pryor: [Inaudible]
John Paul Stevens: May I ask this one question? I just want to be sure I haven't missed something in the argument.
Kathryn L. Pryor: Your Honor, that is set out in D two of four twenty-three, which is it's found at page seventy A.
Speaker: the listing...
John Paul Stevens: you, you're saying that the impair- that the severity requirement is an inability to engage in substantial work.
Kathryn L. Pryor: Well, but yes, b- in considering you can't do your past work or other work considering age, education, and work experience.
John Paul Stevens: It seems to me that I I I really have trouble understanding that if there's a seber- severity requirement measured by inability to work for a period of time, why that severity requirement wouldn't continue for the entire period under the statutory definition of impairment.
Kathryn L. Pryor: Well, first of all, Your Honor, the severity requirement does not have a durati- durational element to it.
Speaker: nothing in that...
John Paul Stevens: say so, but the but the but the disability has a durational requirement and it's not a disability unless it's severe enough.
Kathryn L. Pryor: Well, the impairment has a...
Speaker: a durational...
John Paul Stevens: Impairment I...
Speaker: should say.
Kathryn L. Pryor: And And there is a separate severity requirement, but I don't believe that the statute says that that it must last at that level of severity for twelve months.
Speaker: remains seve-
Sandra Day O'Connor: tell us what's happened to the respondent in the interim?
Kathryn L. Pryor: Your Honor, he subse- this is not in the record, but he subsequently reapplied and is on disability benefits based on the subsequent application.
William H. Rehnquist: Thank you, Ms. Pryor.
Jeffrey A. Lamken: I would like to begin by addressing the five month trial work excuse me, the five month waiting period.
William H. Rehnquist: Thank you, Mr. Lamken.
The Marshal: The honorable court is now adjourned until Tuesday, the twenty-second of January, at ten o'clock.